Citation Nr: 1754567	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  16-58 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for PTSD.


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1950 to June 1955, July 1955 to July 1961, and October 1961 to January 1972.  He is a combat Veteran and has been awarded the Purple Heart Medal and the Bronze Star.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Board notes that in a September 2016 rating decision, the RO granted service connection for unspecified anxiety disorder, claimed as PTSD.  However the claim for service connection for PTSD remains before the Board.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017), 38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's PTSD had its onset in service. 


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C. §§ 1110, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural History

The Veteran initially filed his claim for PTSD on April 30, 2014.  The RO denied the claim in January 2015.  In February 2015, the Veteran filed a Notice of Disagreement.  Before a Statement of the Case was issued in response to the Notice of Disagreement, the Veteran filed a Fully Developed Claim for PTSD on September 19, 2016.  On September 28, 2016, the Veteran was service-connected for an unspecified anxiety disorder, claimed as PTSD, and awarded a disability rating of 30 percent, effective April 30, 2014, the date of the initial claim.  On that same date, a Supplemental Statement of the Case was issued which denied the reopening of PTSD for a lack of new and material evidence, apparently in response to the new Fully Developed Claim submitted on September 19, 2016.  On November 17, 2016, the Veteran submitted a Substantive Appeal appealing the denial of service connection.  Meanwhile, on October 31, 2016, the Veteran filed another Fully Developed Claim for PTSD.  On January 18, 2017, the RO issued a rating decision increasing the disability award for unspecified anxiety disorder, claimed as PTSD, from 30 percent disabling to 50 percent disabling.  

Based on the foregoing, the Board finds that the issue of service connection for PTSD has remained continuously on appeal, and it is properly before the Board for appellate review.

Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case. 38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a).

In addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the Diagnostic and Statistical Manual of Mental Disorders (DSM).

If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).

At the outset, the Board observes that the Veteran has a current diagnosis of PTSD (April 2015 VA Readjustment Counseling Service; December 2016 VA examination).

The Veteran contends that he developed PTSD as a result of stressors that occurred during service.  In light of his combat service, the diagnosis of PTSD, and with resolution of any reasonable doubt in his favor, the Board finds that service connection is warranted for PTSD.


ORDER

Service connection for PTSD is granted.






____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


